SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is entered into by and
between INTEGRA BANK CORPORATION (the “Company”) and ARCHIE M. BROWN, JR.
(“Brown”).

Recitals

A. Brown has been employed with the Company in an executive capacity.

B. Brown and the Company are parties to that certain Restated Employment
Agreement dated May 22, 2007 (the “Employment Agreement”).

C. Brown desires to resign his employment with the Company to accept employment
as the Chief Executive Officer and President (the “Position”) of MainSource
Financial Group, Inc., Greensburg, Indiana, or its affiliates (“MainSource”).
Brown has requested that the Company waive certain of its rights, and his
obligations, under the non-competition covenant set forth in Section 9.1 of the
Employment Agreement so as to allow Brown to accept employment with MainSource.

D. Brown and the Company also desire to clarify Brown’s rights and obligations
pursuant to the non-solicitation covenants of the Employment Agreement, and in
particular in Sections 9.2 through 9.6 of the Employment Agreement, so as to
allow Brown to accept employment with MainSource and to perform the duties of
the Position or his duties as an executive officer of MainSource.

E. Brown is willing to release and waive all claims he may have against the
Company Released Parties (as defined below) and to provide certain other
covenants and considerations contained in this Agreement in exchange for the
Company’s waiver of certain of its rights under Section 9.1 of the Employment
Agreement and other consideration as set forth in this Agreement.

F. The Company is willing to waive certain of its rights under Section 9.1 of
the Employment Agreement and to provide certain other consideration in exchange
for Brown’s release and waiver of all claims he may have against the Company
Released Parties and the other covenants, promises and considerations as set
forth in this Agreement.

Agreement

In consideration of the foregoing recitals and the covenants and promises hereby
provided, the Company and Brown agree as follows:

1. Resignation of Employment. Brown and the Company agree that Brown has
voluntarily resigned and terminated his employment with the Company without Good
Reason pursuant to Section 7.7 of the Employment Agreement effective July 22,
2008 (the “Separation Date”). Brown hereby resigns from his position of
Executive Vice President—Commercial and Consumer Banking of the Company and from
any and all other positions he may hold with Company or any of its affiliates
effective as of the Separation Date.

2. Final Salary and Incentives. The Company will pay Brown his salary accrued
through the Separation Date on the Company’s first customary payroll date after
the Separation Date. Brown acknowledges that, except for the final salary
payment, the Company has paid him all compensation, including, without
limitation, all salary and incentive compensation, to which he is entitled under
the Employment Agreement or otherwise in connection with his employment with the
Company. Brown acknowledges that he will not be entitled to any payment under
the Company’s Annual Cash Incentive Plan for 2008 and that any awards under the
Company’s 2007 Equity Incentive Plan or any predecessor plan that are not vested
as of the Separation Date will be forfeited. Attachment A is a summary of the
terms of Brown’s outstanding equity awards that will be vested as of the
Separation Date. Brown acknowledges that any vested equity awards must be
exercised no later than three (3) months following the Separation Date.

3. Termination of Employee Benefits. Except for his rights under COBRA or as
otherwise provided by the terms of any applicable benefit plan or applicable
law, Brown’s eligibility to participate in, and/or his receipt of, all employee
benefits and perquisites will terminate as of the Separation Date.

4. Modification of Restrictive Covenants. Brown is subject to certain
restrictive covenant obligations pursuant to Sections 9.1 – 9.9 of the
Employment Agreement. The Company and Brown agree to modify such restrictive
covenants as follows:

(a) The Company agrees to release Brown from, and to waive enforcement of, the
non-competition covenant set forth in Section 9.1 of the Employment Agreement so
as to allow Brown to accept employment with MainSource and work in the Position;
provided, however, this release/waiver is conditional and limited as follows:
(i) this release/waiver applies only to Section 9.1 of the Employment Agreement;
and (ii) this release/waiver applies only to Brown’s employment with MainSource,
and if during the two (2) years following the Separation Date, Brown’s
employment with MainSource were to terminate or Brown were to become employed
with any entity other than MainSource (or its affiliates or successors), this
release/waiver would extinguish and Brown would again be subject to the
non-competition covenant obligations of Section 9.1 of the Employment Agreement.

(b) Sections 9.2, 9.3 and 9.5 are hereby amended such that the two-year
post-employment period contemplated in Sections 9.2, 9.3 and 9.5 of the
Employment Agreement is extended to a three-year period; accordingly, all of the
restrictive covenants set forth in Sections 9.2, 9.3 and 9.5 of the Employment
Agreement shall run for a period of three (3) years following the Separation
Date.

5. Clarification of Restrictive Covenants. The parties hereto acknowledge and
agree that the Company has not released Brown from the non-solicitation and
non-inducement covenants set forth in Sections 9.2, 9.3 and 9.5 of the
Employment Agreement. Notwithstanding the foregoing, the parties also
acknowledge and agree that Brown’s acceptance of employment as an executive
officer of MainSource, and his performance of the usual and customary duties of
the Position, will not violate those non-solicitation and non-inducement
covenants; provided, however, that (a) any actions that Brown may take or direct
with respect to providing or selling MainSource’s products and services will be
undertaken in the normal course of his employment in the Position and shall not
involve any direct or targeted efforts by Brown towards the Company’s customers;
and (b) Brown shall not specifically direct others at MainSource to contact any
of the Company’s customers falling within the provisions of Sections 9.2 and 9.3
of the Employment Agreement. Additionally, the Company and Brown acknowledge and
agree that to the extent an employee of the Company voluntarily leaves his or
her employment to seek alternative employment, MainSource will comply with the
law in considering such individual for employment and such compliance with the
law will not constitute a violation of Section 9.5 of the Employment Agreement.

6. Notification to MainSource. Prior to commencing employment with MainSource,
Brown (a) will notify MainSource in writing fully disclosing his non-disclosure
and restrictive covenant obligations under the Employment Agreement, as modified
herein, and (b) will cause MainSource to provide Integra with a written
acknowledgement that it has received from Brown full disclosure of his
non-disclosure and restrictive covenant obligations under the Employment
Agreement, as modified herein. Such written notification by MainSource shall be
directed to the Company as follows: Integra Bank Corporation, Attention: Michael
T. Vea, Chief Executive Officer, 21 S.E. Third Street, Evansville, Indiana
47708.

7. Special Payment. The Company will make a special payment to Brown in the sum
of One Hundred Dollars ($100.00) (the “Special Payment”). The Special Payment,
less all applicable payroll withholdings, shall be made within thirty (30) days
after this Agreement becomes effective.

8. General Release of Claims. To the fullest extent permitted by applicable
laws, Brown hereby generally, irrevocably and unconditionally releases and
forever discharges and covenants not to sue the Company and all of its
affiliated entities and all of its and their current and/or former employees,
officers, directors, trustees, representatives, agents, attorneys, employee
benefit plans and their fiduciaries and administrators, and all persons acting
by, through, or under or in concert with any of them, both individually and in
their representative capacities (collectively, including without limitation the
Company, the “Company Released Parties”) from any and all claims, demands,
liabilities, obligations, injuries, actions or rights of action of any nature
whatsoever, (including without limitation claims for damages, attorneys’ fees,
interest and costs), whether known or unknown, disclosed or undisclosed,
administrative or judicial, suspected or unsuspected, that exist as of the date
Brown signs this Agreement, including, but not limited to: (a) any claims based
upon, arising out of or in any manner connected with Brown’s employment with the
Company, the separation of Brown’s employment with the Company, and/or the
Employment Agreement; (b) all claims arising under the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act), 29 U.S.C. § 621 et seq. (the “Age Act”); (c) all claims arising
under all other federal, state and local laws; (d) all claims based on contract,
tort, common law or other theories of recovery; and (e) all claims based upon,
arising out of or in any manner connected with any acts, events or omissions
occurring on or before the date Brown signs this Agreement. Brown and the
Company acknowledge that the foregoing release/covenant not to sue is to be
construed as broadly as possible, except the foregoing release/covenant not to
sue does not release or affect (i) any rights Brown may have with respect to any
vested benefits under any of the Company’s employee benefit or stock option
plans, (ii) any of Brown’s rights under this Agreement or (iii) any rights Brown
may have for indemnification of (or insurance coverage with respect to) any
third-party claim relating to Brown’s service as an officer and/or employee of
the Company. Brown has been advised by the Company that this Agreement does not
prohibit Brown from filing an administrative charge against any of the Company
Released Parties with the United States Equal Employment Opportunity Commission
(“EEOC”) relating to his employment with the Company; provided, however, Brown
waives and releases, to the fullest extent permitted by law, any and all
entitlement to any form of personal relief arising from such charge or any legal
action relating to such charge. Should the EEOC, any other administrative agency
or other person bring a complaint, charge or legal action on Brown’s behalf
against any of the Company Released Parties based on any acts, events or
omissions occurring on or before the date Brown signs this Agreement, Brown
hereby waives any rights to, and will not accept, any remedy obtained through
the efforts of such agency or person.

9. Return of Company Property. Brown represents and covenants (a) that on or
before the later of the Separation Date or the date this Agreement becomes
effective, he will return to the Company all property belonging to the Company,
including, but not limited to, keys, access cards, credit cards, files,
equipment, business plans, financial statements, computer disks or files,
documents and/or any such other Company property in Brown’s possession or
custody or under Brown’s control, and (b) that he will not retain copies of any
of the Company’s files, documents or other property, including, without
limitation, any electronically-stored data or files.

10. No Corporate Compliance Issues. Brown affirms that he is not aware of any
undisclosed or unresolved corporate compliance issues arising under any federal,
state or local law or regulation involving the Company or any of its affiliates.
Brown also affirms that he has not and will not alter, destroy, remove, or
inappropriately limit access by the Company to, any of the Company’s records,
documents or electronically-stored data.

11. No Severance Benefits. Brown acknowledges and agrees that, except as
expressly provided in this Agreement, he is not entitled to any severance
payments or benefits from the Company under any plan, program or contract.

12. Age Act Advisements. Brown acknowledges : (a) the Company has advised him
that his employment with the Company was covered by the Age Act, and that by
signing this Agreement, Brown is releasing and waiving all claims he has against
the Company Released Parties, including, without limitation, all claims under
the Age Act as of the date Brown signs this Agreement; (b) the Company has
advised him to consult with an attorney prior to signing this Agreement; (c) the
Company has advised him that he has up to twenty-one (21) days to consider and
accept this Agreement by signing and returning this Agreement to the Company’s
Chief Executive Officer; and (d) the Company has advised him that for a period
of seven (7) days following Brown’s signing of this Agreement, Brown may revoke
this Agreement by written notice to the Company’s Chief Executive Officer; this
Agreement will not become binding and enforceable until the seven-day revocation
period has expired, without Brown having exercised his revocation right. All
notices to the Company hereunder should be directed as follows: Michael T. Vea,
Chief Executive Officer, Integra Bank Corporation, 21 S.E. Third Street,
Evansville, Indiana 47708.

13. No Admission. This Agreement and the actions taken pursuant to this
Agreement do not constitute an admission by either party of any wrongdoing or
liability, and each party expressly denies any wrongdoing or liability.

14. Governing Law; Choice of Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Indiana,
without application of conflict-of-law principles. The parties agree that any
legal action relating to this Agreement shall be commenced and maintained
exclusively before any appropriate state court of record in Vanderburgh County,
Indiana, or the United States District Court for the Southern District of
Indiana, Evansville Division; further, the parties hereby irrevocably consent
and submit to the jurisdiction and venue of such courts and waive any right to
challenge or object to personal jurisdiction or venue in any action commenced or
maintained in such courts relating to this Agreement.

15. Successors and Assigns. The Company shall have the right to assign this
Agreement, and this Agreement shall inure to the benefit of, and may be enforced
by, any and all successors and assigns of the Company, including, without
limitation, by asset assignment, merger, consolidation or other corporate
reorganization, and shall be binding on Brown. Brown shall not have the right to
assign this Agreement.

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter addressed herein and supersedes any
prior understandings, negotiations or representations, oral or written, with
respect to the subject matter addressed herein; provided, however, this
Agreement does not supersede or affect the Company’s continuing rights, and
Brown’s continuing obligations, under the Employment Agreement, including,
without limitation, Brown’s non-disclosure and restrictive covenant obligations
(as modified herein) under the Employment Agreement. Brown acknowledges that he
is not relying on any representations, statements, promises or inducements,
whether oral or written, made by the Company, its representatives or attorneys
except as expressly stated in this Agreement.

17. Modification. This Agreement may not be amended, supplemented, or modified
except by a written document signed by both Brown and the Chief Executive
Officer of the Company.

18. Severability. The provisions of this Agreement are severable, and the
invalidity of any one or more provisions shall not affect or limit the
enforceability of the remaining provisions. Should any covenant or provision be
held unenforceable for any reason, then such covenant or provision shall be
enforced to the maximum extent permitted by law.

19. Construction. This Agreement is the result of negotiations between the
parties, and neither party shall be deemed to be the drafter of this Agreement.
The language of this Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against either party.
This Agreement shall be interpreted and construed without any presumption or
inference based upon or against the party causing this Agreement to be drafted.

20. Counterparts. This Agreement may be executed in one or more counterparts (or
upon separate signature pages bound together into one or more counterparts), all
of which taken together shall constitute but one agreement. Signatures
transmitted by facsimile or other electronic means shall be effective the same
as original signatures for execution of this Agreement.

21. Acknowledgement. Brown acknowledges that he has read this Agreement, that he
has had ample opportunity to consult with his own attorney concerning this
Agreement, and that he is knowingly and voluntarily entering into this
Agreement.

IN WITNESS WHEREOF, the Company and Brown have executed this Agreement on the
dates indicated below, intending it to become effective as set forth above.

      ARCHIE M. BROWN, JR.   INTEGRA BANK CORPORATION
/s/ ARCHIE M. BROWN, JR.
  By: /s/ MICHAEL T. VEA
 
   
Archie M. Brown, Jr.
  Michael T. Vea
Chief Executive Officer
Date: July 22, 2008
  Date: July 22, 2008

1

Attachment A

EQUITY AWARDS VESTED AS OF SEPARATION DATE



    Stock Options

                      Number of     Grant Date   Vested Options   Exercise Price
03/12/01
    25,000     $ 23.38  
05/01/01
    5,000     $ 23.25  
03/20/02
    15,000     $ 19.69  
06/18/03
    16,432     $ 17.00  
05/19/04
    14,732     $ 20.42  
05/10/05
    11,363     $ 21.66  
05/08/06
    9,000     $ 22.90  



    Stock Appreciation Rights

                      Number of Grant Date   Vested SARs   Base Price
05/22/07
    3,833     $ 23.30  



    Restricted Stock



      None

2